           Case 2:19-cv-01273-RFB-EJY Document 72 Filed 08/05/21 Page 1 of 5




1    Luke Busby
     NV Bar# 10319
2    316 California Ave., #82
     Reno, NV 89509
3
     O: 775.453.0112
4    luke@lukeandrewbusbyltd.com
     Designated Resident Nevada Counsel for Plaintiff Kirstin Blaise Lobato
5
     Elizabeth Wang*                                David Owens*
6    LOEVY & LOEVY                                  LOEVY & LOEVY
     2060 Broadway, Ste. 460                        100 S. King St., #100-748
7    Boulder, CO 80302                              Seattle, WA 98104
     O: 720.328.5642                                O: 312.243.5900
8    elizabethw@loevy.com                           david@loevy.com
9    Megan Pierce*
10   LOEVY & LOEVY
     311 N. Aberdeen St., 3rd Fl.
11   Chicago, IL 60607
     O: 312.243.5900
12   megan@loevy.com
     *Admitted pro hac vice
13   Counsel for Plaintiff Kirstin Blaise Lobato
14                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
15

16   KIRSTIN BLAISE LOBATO,                    )
                                               ) Case No. 2:19-cv-01273-RFB-EJY
17         Plaintiff,                          )
     v.                                        ) Judge Richard F. Boulware, II
18                                             )
19   LAS VEGAS METROPOLITAN                    ) Magistrate Judge Elayna J. Youchah
     POLICE DEPARTMENT, NEVADA,                )
20   THOMAS THOWSEN, and JAMES                 )   STIPULATION AND ORDER TO
     LAROCHELLE,                               ) EXTEND DEADLINE TO RESPOND
21                                             )  TO DEFENDANTS’ MOTION FOR
           Defendants.                                 SUMMARY JUDGMENT
22
                                                              (Second Request)
23
           Pursuant to Local Rule IA 6-1, the parties, by and through their counsel of
24
     record, hereby agree and stipulate that the time for Plaintiff to file her response to
25
     Defendants’ Motion for Summary Judgment (ECF No. 67), which was filed on June
26

27

                                                1
           Case 2:19-cv-01273-RFB-EJY Document 72 Filed 08/05/21 Page 2 of 5




1    28, 2021, should be extended by three weeks—from August 9, 2021, until and

2    including August 31, 2021. The following grounds constitute good cause:

3          1.     On June 28, 2021, Defendants filed a 77-page motion for summary

4    judgment. ECF No. 67. Pursuant to Local Rule 7-2(b), Plaintiff’s response is due on

5    August 9, 2021.

6          2.     Plaintiff’s counsel are endeavoring to finish the response by the

7    current deadline and has been working diligently on the facts and the brief. But the

8    issues raised in Defendants’ motion are numerous and extensive and the record in

9    this case encompasses tens of thousands of pages.

10         3.     At the same time, Plaintiff’s counsel are occupied with time-sensitive

11   matters in several other cases, including a Ninth Circuit brief, a petition for

12   discretionary review to a state supreme court in a criminal case, numerous

13   depositions, expert disclosure deadlines, a Daubert motion deadline, a deadline to

14   amend pleadings, and an evidentiary hearing in a post-conviction case. One of

15   Plaintiff’s counsel, who has taken the lead in writing the response brief, is also in

16   the process of moving across the country by the end of August.

17         4.     This stipulation is not brought for any improper purpose, but rather to

18   ensure that both sides to this matter are permitted the benefit of appropriate

19   review of relevant evidence and the time to clearly and adequately lay out the

20   issues for the Court’s resolution.

21         5.     Plaintiff’s counsel have conferred with counsel for Defendants, and the

22   parties have agreed to this extension. Accordingly, Plaintiff and Defendants

23   stipulate that Plaintiff’s deadline to respond to Defendants’ Motion for Summary

24   Judgment should be extended until August 31, 2021. This stipulation is made in

25   good faith and not for the purpose of delay.

26

27                                           RESPECTFULLY SUBMITTED,

                                                2
           Case 2:19-cv-01273-RFB-EJY Document 72 Filed 08/05/21 Page 3 of 5




1

2                                           /s/ Elizabeth Wang
                                            One of Plaintiff’s Attorneys
3

4                                           /s/ Craig Anderson
                                            One of Defendants’ Attorneys
5

6

7    Luke Busby                                   Craig Anderson
     NV Bar # 10319                               Kathleen Wilde
8    316 California Ave., #82                     Marquis Aurbach Coffing
     Reno, NV 89509                               1001 Park Run Drive
9
     O: 775.453.0112
     luke@lukeandrewbusbyltd.com                  Las Vegas, NV 89145
10                                                T: (702) 942-2136
     Designated Resident Nevada Counsel for
11   Plaintiff Kirstin Blaise Lobato              canderson@maclaw.com
                                                  Counsel for Defendants
12
     Elizabeth Wang*                              David B. Owens*
13   Loevy & Loevy                                Loevy & Loevy
     2060 Broadway, Ste. 460                      100 S. King St., #100-748
14   Boulder, CO 80302                            Seattle, WA 98104
15   T: (312) 243-5900                            T: (312) 243-5900
     F: (312) 243-5902                            F: (312) 243-5902
16   elizabethw@loevy.com                         david@loevy.com
     *Admitted pro hac vice                       *Admitted pro hac vice
17   Counsel for Plaintiff Kirstin Blaise         Counsel for Plaintiff Kirstin Blaise
18   Lobato                                       Lobato

19   Megan Pierce*
     Loevy & Loevy
20   311 North Aberdeen St., 3rd Floor
21   Chicago, IL 60607
     T: (312) 243-5900
22   F: (312) 243-5902
     megan@loevy.com
23   *Admitted pro hac vice
24   Counsel for Plaintiff Kirstin Blaise
     Lobato
25

26

27

                                              3
           Case 2:19-cv-01273-RFB-EJY Document 72 Filed 08/05/21 Page 4 of 5




1                                          ORDER
2          IT IS SO ORDERED that the above Stipulation is hereby GRANTED.
3    Plaintiff shall have until August 31, 2021, to file her response to Defendants’
4
     Motion for Summary Judgment.
5
           DATED this ____
                       5th day of August 2021.
6
                                                   ____________________________________
7
                                                   UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                               4
           Case 2:19-cv-01273-RFB-EJY Document 72 Filed 08/05/21 Page 5 of 5



                               CERTIFICATE OF SERVICE
1
            I, Elizabeth Wang, an attorney, hereby certify that on August 5, 2021, I filed
2    the foregoing Stipulation and Proposed Order via CM/ECF, which was electronically
3    delivered to all counsel of record.

4                                           /s/ Elizabeth Wang
                                            One of Plaintiff’s Attorneys
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                               5
